DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-12, 14-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mueller et al. (US 5,958,288), and further in view of Park et al. (US 2018/0355213A1) and Stender et al. (US 2016/0237315A1).
 	Mueller discloses a chemical-mechanical planarization composition (col.2, lines 62-64), using the composition for CMP of tungsten (col.2, line 63), and a system including a polishing pad (col.9, lines 1-6), the composition comprising mainly the components:

 	metal-ligand complex catalyst (e.g., iron(II) oxalate (col.5, lines 23-34,44,46,);
 	oxidizing agent (e.g., hydrogen peroxide, col.4, lines 46-50,52); and
solvent (e.g., water (“aqueous media”) col.7, line 25, 62-64); 
wherein the metal-ligand complex catalyst of iron (II) oxalate has the cited general molecular structure with n= 3 and m is expected to be within the cited range, which is in the cited range; metal ion of Fe; and ligand molecule L of organic acid such as oxalate. The composition is expected to be stable, as broadly interpreted, because it is able to polish.
Abrasive Size
Mueller fails to disclose a size of the abrasive in the cited range. Park teaches a composition similar to Mueller and is obvious to modify Mueller because of the similar purpose in their teachings.
Park teaches a chemical-mechanical planarization composition [0002], using the composition for CMP of tungsten, and a system including a polishing pad [0058], the composition comprising:
colloidal silica [0015] having a size of 40-130 nm [0017], which is within the cited range;
metal-ligand complex catalyst (e.g., ammonium iron(II) oxalate [0039]);
oxidizing agent (e.g., hydrogen peroxide, [0020]); and
solvent (e.g., water [025]);

pH
Mueller also fails to disclose the pH. Park teaches that a pH regulator may be added to adjust the pH depending on the metal layer to be polished [0042].
Stender also teaches that a pH regulator may be added to adjust the pH to the range of 1 to 12, more preferably 3 to 9, or most preferably 6 to 8 [0167]. These ranges encompass or are within the cited range. Prior art which teaches a range overlapping, approaching or touching the claimed range anticipates if the prior art range discloses the claimed range with sufficient specificity, see MPEP 2131.03. The (i) largely overlapping ranges, (ii) Stender and the instant invention both use the pH adjustor for the same purpose of adjusting the pH of a polishing composition together show that the full range is taught with sufficient specificity.
More specifically, Stender also teaches a CMP composition of tungsten [0014] comprising an abrasive such as silica [0053]-[0058], a metal-ligand complex catalyst (e.g., ammonium iron (III) oxalate trihydrate [0161]), oxidizing agent (such as hydrogen peroxide [0092], and pH adjustors [0166]. Stender teaches pH ranges that encompass or are within the cited range. Stender also teaches examples in the cited range of pH 5 [0255] or pH 7 [0225]. A specific example in the prior art which is within a claimed range anticipates the range, see MPEP 2131.03.

As to claims 2, 9 and 16, Mueller also discloses iron (II or III) citrate, acetate, or gluconate (col.5, lines 44-46.)
Claims 3-4, 10-11 and 17-18 cite optional limitations, and are not required as part of the composition.
As to claims 5, 12 and 19, Mueller discloses the oxidizing agent comprises 0.5-50 or 1-10 weight percent (col.5, lines 18-20), and examples that range from 0.1-5% (col.10, Table 3.) The claimed range is 1-100,000 ppm, or 0.0001-10 weight percent. This largely overlaps with the range disclosed by Mueller. Prior art which teaches a range overlapping, approaching or touching the claimed range anticipates if the prior art range discloses the claimed range with sufficient specificity, see MPEP 2131.03. The largely overlapping ranges provide sufficient specificity because the oxidizing agent serves the same purpose in both solution.
As to claims 7 and 14, Mueller discloses to polish tungsten, TiN over an oxide layer (PETEOS) (col.11, Example 7.)
As to claims 8 and 15, the composition of Mueller is the same as in the instant invention, and is therefore expected to have the same results.

Claims 6, 13, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mueller et al. (US 5,958,288), and further in view of Park et al. (US 2018/0355213) and Stender et al. (US 2016/0237315), as applied to claims 1, 7 and 14 above, and further in view of McConnell et al. (US 2012/0028466A1).
 	As to claims 6, 13 and 20, Mueller discloses iron (III) oxalate (see rejection of claim 1) and colloidal silica, hydrogen peroxide, and water (see rejection of claim 1). Mueller fails to disclose to include polyethyleneimine.
McConnell teaches that branched polyethyleneimine is a useful corrosion inhibitor in CMP compositions [0099]. It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to include the cited branched polyethyleneimine in the modified composition of Mueller because McConnell teaches that to do so is useful as corrosion inhibitor in CMP compositions.

Response to Arguments
Applicant argues Mueller is not similar to Park and thus not obvious to combine. In response, Park is not relied upon to teach a synergistic combination when the primary reference already teaches compositions consisting essentially of the cited compounds. Applicant has not pointed out how the reliance of the teaching of abrasive size in Park relates to the asserted synergistic combination.
In response to applicant's arguments against the references individually, that neither Mueller nor Park disclose claimed pH, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In this case the claimed pH has been disclosed by Stender as described above.  
With respect to applicant’s remark concerning Stender describes not to use a metal catalyst containing iron, copper, and cerium in paragraph 152.   This is found unpersuasive because in paragraph 152, he describes that those metals are actually preferred activators for use: “a preferred Group 8 metal is iron. A preferred Group 1(b) metal is copper. Another preferred metal activator is cerium, a Group 3(b) activator”.  He goes on to describe known general issues of using those metals which can cause metallic contamination of a substrate.  However, he teaches that this is remedied by having the metal compounds, particularly the iron compounds in a solution with an abrasive such as silica, also disclosed by Muller, and with an oxidizing agent such as peroxide, also disclosed by Muller.  Particularly, in paragraphs 153, 154, Stender wrote “surprisingly, the metal compounds, particularly the iron compounds, associated with an abrasive were found to have a large effect on the etching rate of a CMP slurry despite the fact that the iron ions largely did not contact the substrate, and did not cause direct oxidation of the substrate by taking electrons from the substrate, did not cause oxidation of the substrate by shuttling electrons from the oxidizer to the substrate. Rather, the iron compounds cause formation of free radicals, most preferably reactive oxygen radicals. It is believed that the composition of one important embodiment of the present invention is particularly advantageous by virtue of the interaction between at least one activator that is associated with a surface of a solid and at least free radical-forming compound, i.e., oxidizing agent, that is in the fluid. That is, it is believed that a reaction takes place between the activator that is for example coated on an abrasive, and the oxidizing agent 
 	With respect to applicant’s remark that claimed metal complex catalysts with the claimed pH provides excellent polishing performance such as stable particles as shown from working example 4 and table 4 as oppose to using ferric nitrate.  This has not traversed the facts that before the effective filing date of the claimed invention, claimed metal-ligand complex catalyst has been known and used by one skill in the art at the same pH.  Ammonium iron (III) oxalate trihydrate disclosed by Stender (paragraph 161) used with a solution at pH 5 (paragraph 255) and pH 7 (paragraph 225).  Iron(III) oxalate disclosed by Muller in col. 5, lines 23-34, 44.  The fact that applicant has recognized another advantage in using metal-ligand complex catalysts such as iron(III) oxalate disclosed by the prior art, which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY VU NGUYEN DEO whose telephone number is (571)272-1462. The examiner can normally be reached 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parvis Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/DUY VU N DEO/Primary Examiner, Art Unit 1713                                                                                                                                                                                                        



3/28/22